DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended claim(s)1 & 10 which focused on the “trigger signal which is based on the combination of the acoustic and non-acoustic signal and acoustic to be sent to an external device to initiate speech recognition” have been further considered and rejected over prior arts as in Park-fig.3 (370/380); par [44, 47]/the trigger signal for activation with the audio signals may be sent to separate device (380)).

Similarly, the issue related to claim(s) 14 for certain “trigger command” according to “durations comparison based on non-verbal utterance” has been analyzed and rejected over new ground of rejections. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim (s) 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10 of U.S. Patent No.(US 10,313,782) and Park et al. (US 2015/0161998 A1).

. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application is merely in that 	In addition, the art never mentioned of the processor to send a payload comprising the acoustic signal to an another device and send the ASR trigger signal to the another device to initiate recognition on the one or more additional vocalization in the payload (Park-fig.3 (370/380); par [44, 47]/the trigger signal for activation with the audio signals may be sent to external device (380)). Thus, one of the ordinary skills in the art could have modified the art by adding the noted concept as send a payload comprising the acoustic signal to an external device and send the ASR trigger signal to the external device to initiate recognition on the one or more additional vocalization in the payload so as to reduce noise associated with background noise and free up processing resources for additional task. 

Although, the art never limit such processor as being an external device, but one of the ordinary skills in the art could have varied the distinct device as processor for implementing the algorithm by adding if desired such external processor as per choice for same expected result so as to as to reduce noise associated with background noise and free up processing resources for additional task.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 21 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over Johnson et al. (US 9,135,915 B1) and Kim et al. (US 2015/0302855) and Park et al. (US 2015/0161998 A1).


Claim 1, the prior art as in Johnson et al. disclose of  an automatic speech recognition (ASR) triggering system, comprising: a microphone to generate an acoustic signal corresponding to user vocalizations, wherein the user vocalizations include a certain segment of audio speech and one or more additional vocalizations other than the segmented audio speech (fig.1 (110);fig.2 (210); fig.5; col.4 line 45-50); an accelerometer to generate a non-acoustic signal corresponding to the segment audio speech (fig.2 (212); fig.4; col.5 line 35-50; col.7 line 35-45/coherency is determined between the speech and vibration signal); and one or more processors to receive the acoustic signal and the non-acoustic signal, and generate an ASR trigger signal based on a combination of the acoustic signal and the non-acoustic signal (col.4 line 5-20; col.7 line 55-65; col.17 line 1-12/if speech is detected based on the segment than all received data may be processed accordingly).

	Although, the prior art disclose of vocalization, but it lacked the specific as such vocalization as including key-phrase.  But it is well known in the art to have used such vocalization as including the key-phrase (Kim-par [4-5, 8]). Thus, one of the ordinary skills in the art could have modified the art by substituting the segment audio speech for such key-phrase for activating certain application based on predetermined word.  

	In addition, the art never mentioned of the processor to send a payload comprising the acoustic signal to an another device and send the ASR trigger signal to the another device to initiate recognition on the one or more additional vocalization in the payload (Park-fig.3 (370/380); par [41, 44, 47]/the trigger signal for activation with the audio signals may be sent to external device (380)). Thus, one of the ordinary skills in the art could have modified the art by adding the noted concept as send a payload comprising the acoustic signal to an external device and send the ASR trigger signal to the external device to initiate recognition on the one or more additional vocalization in the payload so as to reduce noise associated with background noise and free up processing resources for additional task. 

	Although, the art never limit such processor as being an external device, but one of the ordinary skills in the art could have varied the distinct device as processor for implementing the algorithm by adding if desired such external processor as per choice for same expected result so as to as to reduce noise associated with background noise and free up processing resources for additional task. 

Claim 9, the ASR triggering system of claim 1, wherein the combination of the acoustic signal and the non-acoustic signal includes a logical operation performed by the processor on an acoustic trigger signal based on the acoustic signal and a non-acoustic trigger signal based on the non- acoustic signal (John-fig.4 & 5B; col.7 line 30-60).  

21. (New) The ASR triggering system of claim 1, wherein the processor can send the payload to the external device in response to the ASR trigger signal being generated (Park-fig.3 (370/380); par [44, 47]).

Claim(s) 2-5, 7-8 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over Johnson et al. (US 9,135,915 B1) and Kim et al. (US 2015/0302855) and Park et al. (US 2015/0161998 A1) and Dadu et al. (US 2015/0179189 A1).

2. The ASR triggering system of claim 1, although lacking is further comprising an acoustic detector to generate an acoustic trigger signal based on the acoustic signal, wherein the acoustic detector is configured to recognize the key-phrase having fewer than five words.  

	But the aspect as an acoustic detector to generate an acoustic trigger signal based on the acoustic signal, wherein the acoustic detector is configured to recognize the key-phrase having fewer than five words is noted (dadu-fig.3 (38); par [15, 18]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted acoustic detector to generate 

3. The ASR triggering system of claim 2, wherein the acoustic detector generates the acoustic trigger signal when the acoustic signal matches an acoustic energy signature of the key-phrase (dadu-par [15, 18]).  

4. The ASR triggering system of claim 2, wherein the processor implement the acoustic trigger signal to gate the ASR trigger signal based on the non-acoustic signal (par [16, 18]).

	Although, the acoustic trigger signal was not disclose as being stored, but the examiner takes official notice the aspect as storing a certain signal for later used is well known, thus, one of the ordinary skills in the art could have varied the noted trigger signal by storing such signal for implementing the activation of the ASR system accordingly.   

Claim 5, the ASR triggering system of claim 1, but the prior art never specify as further comprising a voice activity detector (VAD) to generate a VAD signal based on the non-acoustic signal, wherein the non-acoustic signal represents bone conduction vibrations along one or more axes. 




7. The ASR triggering system of claim 5 further comprising a pattern detector to generate a non-acoustic trigger signal when the VAD signal matches a non-acoustic energy signature of a key- phrase (dad-par [18]).  

8. The ASR triggering system of claim 7, wherein the processor implement the non-acoustic trigger signal to gate the ASR trigger signal based on the acoustic signal (dad-par [18]).

	But the art never specify of the processor to store the non-acoustic trigger.  But the examiner takes official notice the aspect as storing a certain trigger signal for later used is well known, thus, one of the ordinary skills in the art could have varied the noted trigger signal by storing such signal for implementing the activation of the ASR system accordingly.   

Claim(s) 6 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over Johnson et al. (US 9,135,915 B1) and Kim et al. (US 2015/0302855) and Dadu et al. (US 2015/0179189 A1) and Park et al. and Dusan et al. (US 2014/0270231 A1).

6. The ASR triggering system of claim 5, but the prior art never specify as wherein the non-acoustic signal includes a first axis signal and a second axis signal representing the bone conduction vibrations, and wherein the VAD generates the VAD signal based on a cross-correlation of the first axis signal and the second axis signal.  

	But the concept of having a non-acoustic signal includes a first axis signal and a second axis signal representing the bone conduction vibrations, and wherein the VAD generates the VAD signal based on a cross-correlation of the first axis signal and the second axis signal is disclose therein (Dusan-par [34, 39]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted acoustic signal includes a first axis signal and a second axis signal and generate VAD signals so as to detect user’s speech based on energy conditions.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102 a (1) as being unpatentable over Johnson et al. (US 9,135,915 B1) and Park et al. (US 2015/0161998 A1).

10. An automatic speech recognition (ASR) triggering system, comprising: a processor to receive the non-acoustic signal and an acoustic signal corresponding to one or more vocalization, and generate an ASR trigger signal based on a comparison of the non-acoustic signal to a command (fig.1; fig.9 (940); col.4 line 1-15;col.7 line 30-67; col.16 line 64-67/based on comparison of the two then speech recognition may be activated accordingly).  

44, 47]/the trigger signal for activation with the audio signals may be sent to external device (380)). Thus, one of the ordinary skills in the art could have modified the art by adding the noted concept as send a payload comprising the acoustic signal to an external device and send the ASR trigger signal to the external device to initiate recognition on the one or more additional vocalization in the payload so as to reduce noise associated with background noise and free up processing resources for additional task. 

	Although, the art never limit such processor as being an external device, but one of the ordinary skills in the art could have varied the distinct device as processor for implementing the algorithm by adding if desired such external processor as per choice for same expected result so as to as to reduce noise associated with background noise and free up processing resources for additional task. 



11. The ASR triggering system of claim 10, wherein the processor generates the ASR trigger signal based on a direct comparison of energy levels in the non-acoustic signal and the command (col.6 line 45-50/the energy may be compared).  



Claim(s) 14, 16-19 is/are rejected under 35 U.S.C. 103 a as being unpatentable over Park et al. (US 2015/0161998 A1) and Zhong et al. (US 10,535,364 B1).

14. A system, comprising: a sensor generate a non-acoustic signal corresponding to non-verbal utterances (fig.7; par [40, 43]/the particular non-acoustic non-verbal with pattern may be analyzed); and a processor to receive the non-acoustic signal, and generate a signal in response to the respective non-acoustic signal matching a selected sequence signal of a trigger command (fig.7; par [70-72/train muscle signals with match with stored trigger command to initiate activation).  

	Although, the art did disclose of the non-acoustic non-verbal signal as above, it lacked the specific with such accelerometer to generate signals having respective durations and processor to generate signal in response to the respective durations matching a selected sequence of durations. 

	But the general concept of implementing such accelerometer to generate signals having respective durations and processor to generate signal in response to the respective durations matching another selected sequence of durations is noted (fig.4 (406); col.3 line 30-40; col.10 

16. The system of claim 14, wherein the processor determines a sequence of energy threshold of  the non-acoustic signal corresponding to the non- verbal utterances, compares the sequence of energy threshold to a selected sequence of energy intervals having the selected sequence of durations, and generates the signal in response to determining the sequence of energy threshold matches the selected sequence of energy intervals (Park-fig.7; par [70-71]/the threshold level activity is compared for determination).  

	Although, the art never mentioned of peak, but one of the ordinary skills could have varied the various comparison of signals threshold by adding such specific aspect as peak level for achieving the same result as to determining the trigger signals based on comparison of the signals similarity. 

17. The system of claim 16, wherein the processor determines an energy peak of the sequence of energy peaks when the non-acoustic signal is above a selected threshold (Park-fig.7; par [70-71]).  

18. The system of claim 17 wherein each respective duration of the non-verbal utterances is related to the rise above the threshold as mentioned above, but it never limit such concept as such duration as between when the non-acoustic signal rises above the selected threshold to when the non-acoustic signal falls below the selected threshold.

	But one of the ordinary skills in the art could have varied the comparison associated with the threshold by adding such specific as duration as between when the non-acoustic signal rises above the selected threshold to when the non-acoustic signal falls below the selected threshold for achieving the same result so as to determine the trigger signals during user’s likely speech interval. 

19. The system of claim 14, wherein the respective durations are noted, but the art never specify as such duration as one or more of long durations or short durations based on whether the non-verbal utterances are longer or shorter than a duration threshold, and wherein the selected sequence of durations includes one or more of long durations or short durations. 

	One of the ordinary skills in the art could have modified the art by adding the duration related to non-verbal utterance by adding if desires such specific as duration as one or more of long durations or short durations based on whether the non-verbal utterances are longer or shorter than a duration threshold, and wherein the selected sequence of durations includes . 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over Park et al. (US 2015/0161998 A1) and Zhong et al. (US 10,535,364 B1) and  Dadu et al. (US 2015/0179189 A1).

15. The system of claim 14, but the art lacked as wherein the non-acoustic signal corresponds to bone conduction vibrations along one or more axes (fig.3; col.6 line 8-16).  

	But such aspect with system including the non-acoustic signal corresponds to bone conduction vibrations along one or more axes is noted (dadu-fig.5; par [24]). Thus, one of the ordinary skills in the art could have added the voice activity detector (VAD) associated with the bone conduction vibrations for activating application based vibration signal

Claim(s) 13 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over Johnson et al. (US 9,135,915 B1) and Park et al. (US 2015/0161998 A1) and  Dusan et al. (US 2015/0245129 A1).

Claim 13, the ASR triggering system of claim 10, wherein the processor sends the ASR trigger signal to a ASR server (col.7 line 55-67/a server to receive the trigger signal for activation); but the prior art never specify the aspect as wherein such ASR trigger signal is a binary output. But . 


Claim(s) 20 is/are rejected under 35 U.S.C. 103 (a) as being unpatentable over Park et al. (US 2015/0161998 A1) and Zhong et al. (US 10,535,364 B1) and  Dusan et al. (US 2015/0245129 A1).

Claim(s) 20 which in substance disclose the same limitation as in claim(s) 13 has been analyzed and rejected accordingly.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DISLER PAUL/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta Goins can be reached on 571-272-2957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DISLER PAUL/Primary Examiner, Art Unit 2655